DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-14, 16-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsitos (EP 1781074 A2) in view of Ekstrom (PG Pub 2015/0282337 A1) in view of Mergener et al. (PG Pub 2013/0313925 A1) hereinafter referred to as Mergener alternatively in further view of Wu et al. (CN 206948791 U) hereinafter referred to as Wu (see previously provided Translation in Office Action of 12 December 2019 for references).
Regarding claim 1, Opsitos discloses a tool (fig. 1; #10) comprising: 
a handle (25) having an internal geometry (fig. 3) including first and second screw bosses (paragraph 16 - #15; figs. 1 and 3); 
a motor (#13, fig. 13; paragraphs 21, 23);
a power source (paragraph 17 – “battery pack”) adapted to provide power to the motor (paragraphs 21, 23, 39);
a switch (40) operably coupled to the motor (paragraphs 21 and/or 39) and adapted to selectively switch on and off power to the motor based on actuation of a trigger (22; paragraph 16);
electrical components (#61, 81, 83; figs. 9-10) operably coupled (via #17, 36, 84 and 85, paragraphs 23, 25, 29, 34 and 39; fig. 11) to the power source and the motor via the switch;
a housing (35, 87, 86 – fig. 10) separate from the switch (40; figs. 3, 5), disposed between the switch and the power source (fig. 3), and adapted to enclose the fig. 9), the housing has first, second, third and fourth sides (see fig. 3 below), wherein the first side is proximate to the switch, the second side is proximate to the power source, and each of the third and fourth sides have an external geometry that substantially conforms to the internal geometry of the handle (fig. 3) to provide structural stability (paragraph 35 - #87 can be made from metal such as aluminum, copper or brass; Applicant’s disclosure, see Abstract and Specification pg. 4 lines 5-14, notes that the “structural stability” is accomplished by making the housing out of metal.  Given that the housing of Opsitos is also made out of metal, it is deemed to provide “structural stability” for the same reasons as the Applicant’s housing is disclosed to do) to the handle and restrict movement of the housing with respect to the handle (fig. 3 – housing 35, 87, 86 generally fits within the longitudinal section of the handle and provides some degree of movement restriction and it will at least be restricted to not move outside the handle), and 
wherein the first side is curved (as seen in figs. 3 and 5, the first side is curved) and extends from the third side to the fourth side.

    PNG
    media_image1.png
    864
    718
    media_image1.png
    Greyscale



While the Office deems Opsitos to read on the cited claim limitations above as written, wherein the Applicant might argue that Opsitos fails to disclose the external geometry of the housing generally conforms to the internal geometry of the handle and restricts movement of the housing relative to the handle, the Office further points to Ekstrom.
Ekstrom teaches a power tool (100) with a housing (204) wherein each of the sides have an external geometry that substantially conforms to the internal geometry of #112; fig. 1) and restricts movement of the housing relative to the handle (The handle 112 is shown as having an internal geometry which generally conforms to the external geometry of the housing 204.  This close fitting of elements combined with the fact that the housing is located inside the housing will restrict the movement of the housing to some degree).
Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely conformed to the internal geometry of the handle as taught by Ekstrom.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted to the internal geometry of the handle.

Opsitos discloses a separate, four-sided housing positioned as claimed, but fails to disclose wherein the housing includes a first concave portion disposed between the first and fourth sides, the first concave portion is shaped complementary to the first screw boss, and wherein the housing includes a second concave portion disposed on the third side that is shaped complementary to the second screw boss.
However, Mergener teaches a tool with a separate housing (154) wherein the housing includes a first concave portion (see figs. 3A-B below) disposed between the see figs. 3A-B below) disposed on the third side that is shaped complementary to the second screw boss.

    PNG
    media_image2.png
    842
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    790
    665
    media_image3.png
    Greyscale

Given the teachings of Mergener it would have been obvious to one of ordinary skill in the art at the time the invention was made to have screw bosses located at different points within the handle including between the first and fourth sides of the housing and the third side and having corresponding concave portions for those screw bosses.  Locating screw bosses (and corresponding concave portions for those screw bosses) at different positions was very well-known in the art at the time of the invention and can provide for different points of connection between the two handle halves that generally make up most hand tools.  Different points of connection can provide alternative or extra means of connecting the two handle halves to ensure proper connection and is also generally a matter of obvious design choice to best make use of whatever space exists within the handle.


Wu further teaches first and second concave portions (figs. 2-3; first paragraph of pg. 5 – “A position of the metal plate 209 corresponding to the mounting post 1013 is provided with a notch”) on a housing (209) located proximate and complementary to screw bosses (1013).
Given the teachings of Wu, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide a complementary concave portion in the housing for a screw boss of the handle of Opsitos in view of Megener.  Doing so was notoriously well-known so as to allow housing halves to be connected via screws for a strong fit construction and still allow for circuit boards and other electronics to fit around them thus making the most use of interior handle space.

Regarding claim 2, Opsitos discloses connection wires (17, 84, 85) extending from the housing and coupled to the motor via the switch (paragraphs 23, 25, 29, 34 and 39; fig. 11).

Regarding claim 3, Opsitos discloses power source connection terminals (fig. 8; #30, 31, 32A-C, 33) coupled to the power source (paragraphs 19 and 28) and located external to the housing (figs. 3-5).

Regarding claim 4, Opsitos discloses heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) disposed on the housing (35, 87, 86) and extending into an open area of the handle.

Regarding claim 5, Opsitos discloses wherein the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) are integral with the housing (paragraph 35; alternatively fig. 10).

Regarding claim 6, Opsitos discloses wherein the housing (35, 87, 86) is thermally coupled (paragraphs 32, 35 and 38) to the electrical components (61, 81, 83) to dissipate heat (paragraphs 32, 35 and 38) from the electrical components to the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87).

Regarding claim 7, Opsitos discloses wherein the housing (35, 87, 86) is directly connected (fig. 9; paragraphs 32, 35 and 38) to the electrical components (61, 81, 83).

Regarding claim 9, Opsitos discloses a potting compound (paragraph 35) disposed within the internal opening.
Wherein, the Applicant may argue that Opsitos does not specifically disclose a potting compound disposed within the internal opening, Ekstrom further teaches potting compound disposed within the opening (paragraphs 29, 57-58).


Regarding claim 10, Opsitos discloses an electronics module for a tool (fig. 1; #10) having a motor (#13, fig. 13; paragraphs 21, 23), a power source (paragraph 17 – “battery pack”) adapted to provide power to the motor (paragraphs 21, 23, 39), a trigger (22), a switch (40) operably coupled to the motor (paragraphs 21 and/or 39) and adapted to selectively switch on and off power to the motor based on actuation of the trigger (22; paragraphs 16, 39), and electrical components (#61, 81, 83; figs. 9-10) operably coupled (via #17, 36, 84 and 85, paragraphs 23, 25, 29, 34 and 39; fig. 11) to the power source and the motor, and a handle (25) having an internal geometry (fig. 3) including first and second screw bosses (paragraph 16 - #15; figs. 1 and 3), the electronics module comprising:
a housing (35, 87, 86 – fig. 10) separate from the switch (40; figs. 3 and 5) disposed between the switch and the power source (fig. 3), and adapted to enclose the electrical components (fig. 9), the housing has first, second, third and fourth sides (see fig. 3 annotated above), wherein the first side is proximate to the switch, the second side is proximate to the power source, and each of the third and fourth sides have an external geometry (figs. 9-10 – outer perimeter of U-shaped external surface) that substantially conforms to the internal geometry of the handle (fig. 3) to provide paragraph 35 - #87 can be made from metal such as aluminum, copper or brass; Applicant’s disclosure, see Abstract and Specification pg. 4 lines 5-14, notes that the “structural stability” is accomplished by making the housing out of metal.  Given that the housing of Opsitos is also made out of metal, it is deemed to provide “structural stability” for the same reasons as the Applicant’s housing is disclosed to do) to the handle and restrict movement of the housing with respect to the handle (fig. 3 – housing 35, 87, 86 generally fits within the longitudinal section of the handle and provides some degree of movement restriction and it will at least be restricted to not move outside the handle), and 
wherein the first side is curved (as seen in figs. 3 and 5, the first side is curved) and extends from the third side to the fourth side.

While the Office deems Opsitos to read on the cited claim limitations above as written, wherein the Applicant might argue that Opsitos fails to disclose the external geometry of the housing generally conforms to the internal geometry of the handle and restricts movement of the housing relative to the handle, the Office further points to Ekstrom.
Ekstrom teaches a power tool (100) with a housing (204) wherein each of the sides have an external geometry that substantially conforms to the internal geometry of the handle (#112; fig. 1) and restricts movement of the housing relative to the handle (The handle 112 is shown as having an internal geometry which generally conforms to the external geometry of the housing 204.  This close fitting of elements combined with the fact that the housing is located inside the housing will restrict the movement of the housing to some degree).
Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely conformed to the internal geometry of the handle as taught by Ekstrom.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted to the internal geometry of the handle.

Opsitos discloses a separate, four-sided housing positioned as claimed, but fails to disclose wherein the housing includes a first concave portion disposed between the first and fourth sides, the first concave portion is shaped complementary to the first screw boss, and wherein the housing includes a second concave portion disposed on the third side that is shaped complementary to the second screw boss.
However, Mergener teaches a tool with a separate housing (154) wherein the housing includes a first concave portion (see figs. 3A-B below) disposed between the first and fourth sides, the first concave portion is shaped complementary to the first screw boss, and wherein the housing includes a second concave portion (see figs. 3A-B below) disposed on the third side that is shaped complementary to the second screw boss.
Given the teachings of Mergener it would have been obvious to one of ordinary skill in the art at the time the invention was made to have screw bosses located at different points within the handle including between the first and fourth sides of the housing and the third side and having corresponding concave portions for those screw bosses.  Locating screw bosses (and corresponding concave portions for those screw bosses) at different positions was very well-known in the art at the time of the invention and can provide for different points of connection between the two handle halves that generally make up most hand tools.  Different points of connection can provide alternative or extra means of connecting the two handle halves to ensure proper connection and is also generally a matter of obvious design choice to best make use of whatever space exists within the handle.

While the Office contends that the above cited limitations are taught by the prior art, wherein the Applicant may argue that the both of the concave portions of Megener are not explicitly shown by Megener, the Office further points to Wu.
Wu further teaches first and second concave portions (figs. 2-3; first paragraph of pg. 5 – “A position of the metal plate 209 corresponding to the mounting post 1013 is provided with a notch”) on a housing (209) located proximate and complementary to screw bosses (1013).
Given the teachings of Wu, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide a complementary concave portion in the 

Regarding claim 11, Opsitos discloses heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) disposed on the housing (35, 87, 86) and extending into an open area of the handle.

Regarding claim 12, Opsitos discloses wherein the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87) are integral with the housing (paragraph 35; alternatively fig. 10).

Regarding claim 13, Opsitos discloses wherein the housing (35, 87, 86) is thermally coupled (paragraphs 32, 35 and 38) to the electrical components (61, 81, 83) to transfer heat (paragraphs 32, 35 and 38) from the electrical components to the heat dissipating fins (paragraph 35 – “fins”; alternatively upright portions of U-shaped 87).

Regarding claim 14, Opsitos discloses wherein the housing (35, 87, 86) is directly connected (fig. 9; paragraphs 32, 35 and 38) to the electrical components (61, 81, 83).

Regarding claim 16, Opsitos discloses a potting compound (paragraph 35) disposed within the internal opening.
Wherein, the Applicant may argue that Opsitos does not specifically disclose a potting compound disposed within the internal opening, Ekstrom further teaches potting compound disposed within the internal opening (paragraphs 29, 57-58).
Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a potting compound in the opening.  Potting helps to protect the electric components by reducing shock and vibration and helping to protect against water, moisture or other corrosive agents.

Regarding claim 17, Opsitos discloses wherein the power source is a battery (paragraph 17 – “battery pack”).

Regarding claim 18, Opsitos discloses wherein the housing (87, 86) is composed of a material (paragraph 35 - “metal such as aluminum, copper, brass”) that provides structural stability to the handle (A metal structure such as aluminum, copper or brass will provide some amount of structural stability as these are fairly rigid materials).

Regarding claim 19, Opsitos as modified by Ekstrom, Mergener and Wu above discloses wherein the first, second, third, and fourth sides have first, second, third, and fourth lengths (see Opsitos - fig. 4 above; also Mergener- fig. 3a-b above).

Regarding claim 20, Opsitos as modified by Ekstrom discloses wherein the first length is larger than the second length (Ekstrom – fig. 3a below).

    PNG
    media_image4.png
    532
    551
    media_image4.png
    Greyscale

Given the teachings of Ekstrom, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely conformed to the internal geometry of the handle as taught by Ekstrom.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have 
Furthermore, the limitation of the “first length is larger than the second length” is deemed to be a matter of obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the lengths of the sides of the housing so that the first length was larger than the second.  Opsitos already discloses the housing can be of different shapes (paragraph 35).  Having one side longer than another to better fit the internal geometry of a handle or to otherwise save on cost of materials would have obvious motivations for achieving the claimed invention at the time of effective filing.  The Applicant’s disclosure does not assert that this relative difference in size between sides of a housing solves any stated problem.  Insofar as it could be argued that the change in size to is to better map to the internal geometry of the handle, that problem is not a novel one and is clearly envisioned by the cited art and the field of art as a whole which almost universally desires to have internal components, such as the aforementioned housing, generally conform to the internal geometries of the handle in which they are situated.

Regarding claim 21, Opsitos as modified by Ekstrom discloses wherein the first side is curved (see Opsitos - fig. 3 above, the top corner is curved which is deemed part of the first side; also Ekstrom - fig. 3a above, rounded top) and the second side is substantially straight (see Opsitos - fig. 3 above, and fig. 11, length along #86; also Ekstrom - fig. 3a above).
not using Ekstrom’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted to the internal geometry of the handle.

Regarding claim 24, Opsitos discloses wherein the housing includes an internal opening (fig. 10 – opening of the U portion) adjacent the electrical components.

Regarding claim 25, Opsitos discloses wherein the housing includes an internal opening (fig. 10 – opening of the U portion) adjacent the electrical components.

Claims 22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsitos (EP 1781074 A2) in view of Ekstrom (PG Pub 2015/0282337 A1) in view of Mergener (PG Pub 2013/0313925 A1) alternatively in further view of Wu (CN 206948791 U) in view of Cooper et al. (PG Pub 2004/0011544 A1) hereinafter referred as Cooper.
Regarding claim 22, Opsitos does not specifically disclose wherein the third length is larger than the fourth length.
However, Cooper teaches a housing (100) wherein the third length (left side of 100, fig. 2) is larger (the arc of housing 100 to the right means that the left side will be longer; alternatively, see also fig. 3 with element 102 showing one side being longer than the other) than the fourth length (right side of 100, fig. 2).
Given the teachings of Cooper, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the external geometry of the housing of Opsitos so that it more closely conformed to the internal geometry of the handle as taught by Cooper.  Doing so would have reduced the amount of play in the internal components and helped to reduce the chance of damage by minimizing the amount of movement said components would have been able to perform.  The Office notes that it is not using Cooper’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos be better fitted to the internal geometry of the handle.
Furthermore, the limitation of the “third length is larger than the fourth length” is deemed to be a matter of obvious design choice.  It would have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the lengths of the sides of the housing so that the third length was larger than the fourth.  Opsitos already discloses the housing can be of different shapes (paragraph 35).  Having one side longer than another to better fit the internal geometry of a handle or to otherwise save on cost of materials would have obvious motivations for achieving the claimed invention 

Regarding claims 26-27, Opsitos does not disclose wherein the housing is a clamshell housing.
However, Cooper teaches wherein the housing (100) is a clamshell housing (102, 104; paragraph 19).
Given the teachings of Cooper, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the housing of Opsitos so that it it made use of a clam shell design as taught by Cooper.  Doing so would have reduced the amount of contaminants being exposed to the electrical components.  The Office notes that it is not using Cooper’s teachings to bring the switch into the housing.  The Office is merely demonstrating that it was known and would have been obvious to have the already existing housing of Opsitos provide better protection to the electrical components as both the housings of Opsitos and Cooper are sub structures within the handle designed to protect electrical components.


Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive. 
The Applicant argues that none of the prior art suggests, “a housing separate from a switch… wherein the first side is curved and extends from the third side to a first concave portion disposed between the first and fourth side”.  To this the Applicant notably points to fig. 4 embodiment of Opsitos which is contended does not read on the new limitation.  
The Office notes that the fig. 4 embodiment of Opsitos is no longer being relied upon to teach the limitations of the claimed invention.  However, figs. 3 (and alternatively fig. 5), of Opsitos are being used to teach is claimed feature.  Fig. 3, which is annotated above, does disclose a curved first (top) side which extends between each of the third and fourth sides (lateral sides).  While Opsitos does not disclose a screw boss and corresponding concave portion located “between the first and fourth sides”, this aspect of the claim is instead taught by Mergener as detailed above.  The resulting combination of Opsitos and Mergener (along with the other cited art), results in a housing separate from a switch wherein the first side is curved and extends from the third side to a first concave portion disposed between the first and fourth side.
As explained in the Office action above, relocating screw boss and their corresponding recesses within the internal geometry of hand tools was common within the art at the time of the invention and provides for different points of connection between the two handle halves that generally make up most hand tools.  Different points of connection can provide alternative or extra means of connecting the two 

The Applicant further argues that it is unclear why one of ordinary skill would modify the housing of Opsitos to have the geometry of the housing disclosed in Ekstrom.  The Office contends that is was simply using the teachings of Ekstrom to show that an internal housing within the handle of a power tool can have a tighter fit to the internal geometry of the handle to better make use of the space within the handle and provide more assurances that the housing would stay in place.  It also notes that as far has the independent claims go, Ekstrom was merely being used as an alternative teaching should the Applicant argue that Opsitos does not the external geometry of the housing generally conforms to the internal geometry of the handle.  
That said, for other dependent claims, the Office deems that making minor modifications to the shape and/or length of sides of an internal housing to better fit or provide a desired amount of space within a handle was something that was a known benefit and a matter of obvious design choice at the time of the invention.  Ekstrom’s teachings showing alternative shapes for internal housings is deemed to be both analogous and pertinent to the problem of housing internal electrical components in a hand tool.  This was an issue that both Opsitos and Ekstrom are concerned about and as such one of ordinary skill in the art would have looked to the teachings of art, like Ekstrom and other art cited, to make such modifications to Opsitos.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731